DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 3/15/2021.  After entry of this amendment, claims 1-3, 5-8, 10-12, 14-17, 19-21, and 23 are currently pending in this Application. 
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8,10-12,14-16,19-21, and 23 is/are rejected under 35 U.S.C.


With respect to claim 1, Gane drawn to reducing the amount of components in water, discloses the use of a composition having hydrophobized calcium carbonate, wherein calcium carbonate has been hydrophobized using fatty acids (see Gane, Throughout the reference, in particular, abstract, [0073]-[0078]). Gane, additionally, discloses other references drawn to the same field of endeavor such as JP 9038414 (Gane, [0015]). Gane discloses that this JP reference, which is to Hiroshi, the use of a flocculating precipitant containing coarse particles of calcium carbonate having an average size of 50-500 microns, and fine particles of calcium carbonate having an average size of 1-30 microns (Gane [0015] and Hiroshi [0006]-[0007] and claims). The disclosure of coarse and fine particle sizes in Hiroshi renders the claimed particle sizes for the “first inorganic particulate material filler” and “second in organic particulate material filler” obvious. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Gane with the teachings of Hiroshi so to modify the general and broad particle size of hydrophobized calcium carbonate of Gane which is disclosed to be 0.5-50 microns (see Gane[0061]) to a bimodal particle size distribution such that disclosed by Hiroshi et al. to have two different average particle size, one having an average size of 5-500 microns and another having an average particle size of 1-30 microns, motivated by the fact that 
The original disclosure of the present Application under examination considers calcium carbonate as a mineral filler.
Additionally, the disclosure on the a particle size of 5-500 microns is taken to read on and render the claimed range of “at least 10 microns” for the claimed first inorganic particle material filler obvious. Moreover, the disclosure on the 1-30 microns is taken to render the claimed particle size of “1 to 5 microns” for the claimed second inorganic particulate material filler obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Finally, with respect to the recitation drawn to “for use in covering products”, it is to be noted that this is an intended use statement in the preamble, and MPEP 2111.02 states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not In re Otto, 312 F.2d 937, 938,
136 USPQ 458, 459 (CCPA 1963).
The statement in the preamble is not seen to cause any structural difference between the claimed invention and the prior art.

With respect to claims 2, 3, and 5, it should be noted that considering the fact that the combination of Gane et al. in view of Hiroshi et al. renders the claimed “mineral filler composition” of claim 1 obvious, specifically, with respect to a first particular inorganic filler and a second particular inorganic filler and their respective particle size, it is taken that the claimed characteristic of this composition/material having a lower oil absorption relative to a mineral filler composition that does not include a hydrophobic inorganic particulate filler, or having at least a 20 percent lower oil absorption relative to a mineral filler composition that does not include a hydrophobic inorganic particulate filler, or having at least 40 percent lower oil absorption relative to a mineral filler composition that does not include a hydrophobic inorganic particulate filler, is rendered obvious. This is especially in light of the fact that substantially similar compositions cannot have mutually exclusive characteristics.

With respect to claim 6, 7, 8, and 10, an oil absorption ranging from 9-16, 9-15, 9-14,  or 9-11 grams or oil per 100 grams of the mineral filler composition, or one ranging from 9 to 15 grams of oil per 100 grams of the mineral filler composition, or 11 

With respect to claim 11, the combination of Gane in view of Hiroshi renders claim 11 obvious; in particular, Hiroshi discloses that the coarse and fine calcium carbonate particles are used in a ratio of from 2:1 to 40:1 (see Hiroshi [0009]).

With respect to claims 12 and 14, the combination of Gane in view of Hiroshi renders claim 11 obvious; in particular, Hiroshi et al. disclose that the coarse and fine calcium carbonate particles are used in a ratio of from 2:1 to 40:1 (Hiroshi et al. [0009]). This disclosure would clearly indicate that the amount/content of the coarse particles can be five times or even size times as the fine particles, which would render, at least, the claimed ratio of 85:15 obvious (i.e. 85 is more than five times but less than six times of 15). Moreover, the disclosure would clearly indicate that the amount/content of the coarse particles can be twice or three times as that of fine particles, which would render, at least, the claimed ration of 70:30 obvious (i.e. 70 is more than two times but less than three times of 30).

With respect to claim 15, the combination of Gane in view of Hiroshi renders this claim obvious especially both references teach calcium carbonate.

With respect to claim 16, the combination of references renders this claim obvious, in particular, Gane discloses that the calcium carbonate is selected from natural calcium carbonate, precipitated calcium carbonate or ground natural calcium carbonate (Gane [0078]).

With respect to claims 19 and 20, the combination of Gane in view of Hiroshi renders these two claims obvious, in particular, Hiroshi et al. disclose that the coarse particles have an average particle size of 50-500 microns which read on the claimed “at least 20 microns” and “at least 30 microns”.

With respect to claim 21, Gane drawn to reducing the amount of components in water, discloses the use of a composition having hydrophobized calcium carbonate, wherein calcium carbonate has been hydrophobized using fatty acids (see Gane, Throughout the reference, in particular, abstract, [0073]-[0078]). Gane, additionally, discloses other references drawn to the same field of endeavor such as JP 9038414 (Gane, [0015]). Gane discloses that this JP reference, which is to Hiroshi, the use of a flocculating precipitant containing coarse particles of calcium carbonate having an average size of 50-500 microns, and fine particles of calcium carbonate having an average size of 1-30 microns (Gane [0015] and Hiroshi [0006]-[0007] and claims). The disclosure of coarse and fine particle sizes in Hiroshi renders the claimed particle sizes for the “first inorganic particulate material filler” and “second in organic particulate material filler” obvious. 

The original disclosure of the present Application under examination considers calcium carbonate as a mineral filler.
Additionally, the disclosure on the a particle size of 5-500 microns is taken to read on and render the claimed range of “at least 10 microns” for the claimed first inorganic particle material filler obvious. Moreover, the disclosure on the 1-30 microns is taken to render the claimed particle size of “1 to 5 microns” for the claimed second inorganic particulate material filler obvious. MPEP 2144.05 states “In the case prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Finally, with respect to the recitation drawn to “for use in covering products”, it is to be noted that this is an intended use statement in the preamble, and MPEP 2111.02 states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938,
136 USPQ 458, 459 (CCPA 1963).
The statement in the preamble is not seen to cause any structural difference between the claimed invention and the prior art.

With respect to claim 23, the combination of Gane in view of Hiroshi renders claim 23 obvious; this is in particular because as noted above, the disclosure of the 1-30 microns of Hiroshi is taken to render the claimed particle size of “1 to 3 microns” for the claimed second inorganic particulate material filler obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gane in view of Hiroshi as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0159290 to Khanna et al. (hereinafter Khanna).
The combination of Gane in view of Hiroshi renders claim 1 obvious by disclosing a combination of coarse calcium carbonate having an average particle size of 50-500 microns and fine calcium carbonate having an average particle size of 1-30 microns, wherein the calcium carbonate is surface treated with fatty acids to make it hydrophobic as detailed out above. Said combination, however, does not expressly and/or literally disclose that the fatty acid is stearic acid.
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the combination of Gane in view of Hiroshi in order to specifically disclose stearic acid as the fatty acid used in making calcium carbonate hydrophobic motivated by the fact that stearic acid is the most commonly known and used fatty acid in making calcium carbonate hydrophobic as that taught by Khanna, in paragraph [0006]. It should be noted that Gane discloses hydrophobizing calcium carbonate using fatty acids (Gane [0073]-[0077]), and that stearic acid is a type of fatty acid.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.


The Examiner, respectfully, submits that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, the Examiner submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the Examiner submits that the fact that Gane teaches the use of calcium carbonate having d50 of 0.1-50 microns is not seen to teach away from using coarse particles of 50-500 microns and fine particles of 1-30 microns; Gane simply does not specify the particle size distribution more than just stating the d50 size of the particles. Gane recognize the beneficial effect of using calcium carbonate particles whose surfaces have been hydrophobized, but it does not rule out the effect of particle size, for at least the reason that it discloses d50 of 0.5-50 microns. Thus, Gane recognizes the importance of the particle size as well, but does not specify the particle size distribution more than the broad disclosure of 0.5-50 microns. Hiroshi is seen as a reference recognizing the importance of particle size distribution, in particular, fine and coarse particles of the size of 1-30 and 50-500 microns, respectively. Thus, it is quite reasonable to envision that one of ordinary skill in the art would look into the teachings of Hiroshi to further specify the particle size distribution. In addition, as noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, just because Gane refers to Hiroshi in its background, it does not mean that it rules out the teachings of Hiroshi, but that it seeks to further improve the efficiency of the references cited in its background. Again, it is noted that the test for 
Additionally, the concentration of hydrophobized calcium carbonate is not recited in any claim; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the fact that the combination of references renders the claimed composition or product obvious, any characteristics, such as oil absorption, claimed and argued to be the characteristic of the claimed product or composition, is logically expected to follow from said composition or product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731